Citation Nr: 0603523	
Decision Date: 02/08/06    Archive Date: 02/22/06

DOCKET NO.  03-28 089	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, 
Maryland


THE ISSUE

Entitlement to service connection for a left knee disability.

REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

D. Johnson, Associate Counsel








INTRODUCTION

The veteran served on active duty from July 1991 to December 
2000.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a March 2002 denial of appellant's claim, in 
pertinent part, for service connection for a left knee 
disability, by the Denver, Colorado Regional Office (RO) of 
the Department of Veteran Affairs (VA).  In that decision, 
the Denver RO also adjudicated several other then-pending 
claims.  In July 2002, the case was transferred to the N. 
Little Rock, Arkansas RO, after appellant changed his place 
of residence.  This case was further transferred to the 
Baltimore, Maryland RO after appellant moved again.  In July 
2003, the Baltimore RO issued a Statement of the Case (SOC) 
again denying appellant's left knee claim.  Appellant has 
limited his appeal to the issue of service connection for the 
left knee disability.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

In November 2000, the Veterans Claims Assistance Act of 2000 
(VCAA) was signed into law.  See 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, and 5107 (West 2002). To implement the 
provisions of the law, VA promulgated regulations codified at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2005). The 
VCAA and its implementing regulations essentially include, 
upon the submission of a substantially complete application 
for benefits, an enhanced duty on the part of VA to notify a 
claimant of the information and evidence needed to 
substantiate a claim, as well as the duty to notify the 
claimant what evidence will be obtained by whom. 38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b). In addition, they define the 
obligation of VA with respect to its duty to assist a 
claimant in obtaining evidence.  See 38 U.S.C.A. § 5103A; 38 
C.F.R. § 3.159(c).

To date, there appears to have been compliance with the duty 
to notify under the VCAA.  However, for the reasons 
enumerated below, the Board finds that additional development 
is warranted, which will necessarily entail additional 
compliance with the VCAA duty to assist. 

In the present case, the veteran submitted his claim for 
service connection for a left knee disability in January 
2001.  In March 2001, the Denver RO sent appellant written 
notice which informed appellant about: (1) the information 
and evidence not of record that was necessary to substantiate 
the claim; (2) the information and evidence that VA would 
seek to provide; (3) the information and evidence the 
appellant was expected to provide; and (4) requested the 
appellant to provide any evidence in the appellant's 
possession that pertains to the claim.  The appellant was 
given a VA medical examination in January 2002 to assist in 
the determination of whether a service connection for a left 
knee disability should be granted.  As a result of the VA 
examiner's findings, in March 2002 the Denver RO denied 
appellant's claim for service connection.  

In April 2002, in conjunction with filing his NOD, appellant 
identified Dr. S. as a doctor who treated him for his left 
knee from November 2001 through April 2002, both privately 
and at the VA clinic.  The Arkansas RO contacted Dr. S.'s 
office for the records and were sent incorrect records.  A 
second attempt to obtain the correct set of records was 
unsuccessful.  The Board observes that neither the Arkansas 
nor the Baltimore RO (where appellant's case file was 
ultimately transferred) contacted appellant to make him aware 
of the fact that the medical records from Dr. S.' were not 
obtained.  In fact, when the Baltimore RO issued a Statement 
of the Case (SOC) to appellant, it was not mentioned that the 
identified medical records from Dr. S. were still 
outstanding.  

While the Board notes that the RO's failure to obtain the 
private medical records was most likely due to the fact that 
the appellant provided the wrong zip code for Dr. S.'s office 
on his second authorization and release form; the RO should 
have notified appellant of its inability to obtain the 
records such that appellant could have attempted to secure 
them.  The duty to assist under the VCAA includes notifying 
the claimant of the inability to obtain any specific 
authorized records that were identified and are relevant to 
the claim. 38 U.S.C.A. § 5103A(b)(2)(A); 38 C.F.R. 
§ 3.159(e)(1).  The Board finds that the VA has not secured 
all available pertinent evidence and therefore has not 
conducted all appropriate development.

In view of the foregoing, this case is REMANDED to the RO 
(via the AMC) for the following, to be completed in 
sequential order:

1.  The RO should contact the veteran and 
obtain the names and addresses of all 
medical care providers, VA or non-VA that 
treated the veteran for a left knee 
disability since service.  After securing 
the necessary release, the RO should 
obtain these records. Furthermore, the RO 
should confirm the correct address of Dr. 
S. and assist appellant in obtaining any 
outstanding private treatment records.  
After securing the necessary release(s), 
the RO should obtain copies of 
appellant's records, and have them 
associated with the claims file.  The 
veteran and his representative are to be 
notified of unsuccessful efforts in this 
regard, in order that the veteran be 
provided the opportunity to obtain and 
submit those records for VA review.

2.  The RO should then review the records 
received in as a result of the remand 
action.  If this new evidence shows an 
existing left knee disability then the RO 
is to arrange for the veteran to undergo 
a new VA examination, by a physician, to 
determine the etiology of appellant's 
condition.

3.  Thereafter, the RO should 
readjudicate the claim to include 
consideration of Dr. S.'s records as it 
pertains to service connection for left 
knee disability.  If the benefits sought 
on appeal remain denied, the veteran 
should be provided a supplemental 
statement of the case (SSOC).  The SSOC 
must contain notice of all relevant 
actions taken on the claim for benefits, 
to include a summary of the evidence and 
applicable law and regulations considered 
pertinent to the issues currently on 
appeal. A reasonable period of time 
should be allowed for response.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).



 
 
 
 

